WillaRd, Circuit Judge
(after recapitulating the evidence and defining the crime of grand larceny), observed: It has been said that if a man lose goods, and another find them, and not knowing the owner converts them to his own use, it is no larceny. This rule supposes that the finder acts bona fide, is ignorant of the owner, and may, therefore, have a warrantable ground to suppose that the goods will never be claimed, and the owner will never be discovered. Such seems to have been the view of the supreme court in the case of The People v. Anderson, cited by the prisoner’s counsel. The particulars of that case are not detailed, but it is assumed that the owner had lost the goods, and that the defendant was .an honest finder.
The law,'however, clearly holds a prisoner guilty criminally who knowing the owner, converts the property to his own use. It is the duty of the finder to restore property which he has found to the rightful owner, and if there, are marks upon it, by which the owner can be ascertained, or if he has reasonable ground to believe who the owner is, he will be guilty of larceny if he convert it to his own use.
*11In the present case, the pocket book and money can ¡not be said to have been lost, in the’ strict technical sense of the term The prosecutor left it by accident, for a few minutes, in an unusual place, but knew where it was left. If the prisoner, when he discovered it, had no reasonable ground to believe that it had been .abandoned by its owner, or that its owner -never would be found — if he knew whose property it was, before he converted it to -his own use 7-7- if he took no means ,to restore it to its owner, but on the contrary fled and endeavored to conceal it, and appropriated it to his own use, the jury will be warranted in finding him guilty.
The jury found the prisoner guilty and he was sentenced to the state prison for three years and six months.